 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEAN MARC VAN DEN HEUVEL,                        No. 19-cv-00806-JAM-JDP (PS)
12                       Plaintiff,
13           v.                                        ORDER
14    ROBERT C. BOWMAN, LAURA
      RIECH,STEVEN RAWSON,
15
                         Defendants.
16

17
            On May 18, 2021, the magistrate judge filed findings and recommendations herein which
18
     were served on the plaintiff and which contained notice that any objections to the findings and
19
     recommendations were to be filed within fourteen days. Plaintiff filed objections on May 28,
20
     2021, and they were considered by the undersigned.
21
            This court reviews de novo those portions of the proposed findings of fact to which
22
     objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore
23
     Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As
24
     to any portion of the proposed findings of fact to which no objection has been made, the court
25
     assumes its correctness and decides the motions on the applicable law. See Orand v. United
26
     States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
27
     reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).
28
                                                      1
 1          The court has reviewed the applicable legal standards and, good cause appearing,
 2   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.
 3   Accordingly, IT IS ORDERED that:
 4          1. The proposed Findings and Recommendations filed May 18, 2021, are adopted;
 5          2. The first amended complaint is dismissed without leave to amend for failure to state a
 6   claim; and
 7          3. The Clerk of Court is directed to close the case.
 8

 9
     DATED: July 7, 2021                           /s/ John A. Mendez
10
                                                   THE HONORABLE JOHN A. MENDEZ
11                                                 UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
